TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-11-00056-CV



                      In re First United Methodist Church of Round Rock


                    ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                            M EM O R A N D U M O P I N I O N


              After filing a petition for writ of mandamus and request for emergency stay, relator

First United Methodist Church of Round Rock has informed this Court that the underlying cause has

settled and the issues raised in the petition and emergency motion are now moot. Accordingly,

we grant relator’s motion and dismiss the petition for writ of mandamus and request for

emergency relief.




                                            __________________________________________

                                            J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Henson and Goodwin

Dismissed on Relator’s Motion

Filed: February 18, 2011